DISSENTING OIUNION OE
MB. JUSTICE WOLE.
■' A's the court points out, there is a presumption of innocence in favor of every defendant. Section 236 of the Code of Criminal Procedure provides as follows:
. “Sec. 236.: — A defendant in a criminal action is presumed to be innocent until the contrary is proved, and in case of a reasonable doubt whether his guilt is satisfactorily shown, he is entitled to an acquittal. ”
*643The body of men that, under onr system, has the duty of saying when the presumption of innocence is overcome, is the jury. The jury is the sole judge of this fact. While a court may determine whether there is enough evidence to go to a jury and may set aside a verdict of the jury, nevertheless it is always a jury that must respond to the facts in a case. When that body has spoken against a defendant, the presumption of innocence is entirely destroyed. Another presumption then arises in the case. It is a presumption of guilt. 16 Corpus Juris, 536; 17 Corpus Juris, 213.
When a case enters the portals of an appellate court, it enters with a presumption of guilt against the defendant. Emphasis should he laid upon the fact that an appellate court does not really try a case. In Porto Rico it is the district court that does so. The battle of a person to retain his life or his liberty must be made there. Therefore the law has wisely given defendant his presumption of innocence in opposition to the forces that a prosecution will bring to bear upon him. Therefore the defendant on one side and organized society on the other expectantly await the verdict of the jury. It has been said that the whole science of government is to get twelve good men and true into the jury box. After a jury has rendered its verdict and the district court has pronounced judgment, the duty that devolves upon the appellate court is not to try the case, but to determine whether the court below has committed errors. And for the purposes of an appeal in Porto Rico an abuse of discretion must also be considered an error.
Error, however, must be shown. Abuses of discretion must be demonstrated. No court has a right to reverse a case merely because it has a doubt. A court, to reverse, should be convinced of error. The following paragraph appears in the majority opinion:
“But there is something more to be considered in these cases.' We have transcribed what the record shows about the challenges for cause. The record does not contain, as it should, a literal copy *644of the questions and answers. But the transcript was sufficient to convince Mr. Justice Hutchison, one of the justices forming the majority, that the law had been violated in the matter, and to create doubts in the minds of the others in the same sense (y para hacer dudar a los otros en el mismo sentido), a fact which, added to the defenseless position in which the defendants were left by not having been granted a continuance, positively inclined the scales for a reversal of the judgment and the granting of a new trial.”
The inference from this part of the opinion is that the whole court would not have voted for a reversal had these doubts not existed. However, before discussing the alleged errors on which this case has been reversed I desire to enter into or amplify some general considerations.
In the course of a trial many matters are presented to the judge which involve the use of a discretion. In its generic sense the word “discretion” is used when the judge rules on matter of law or admits or excludes evidence. There are matters, however, like postponements, the order of witnesses, the length of examination, the limits of cross-examination, and other questions wherein is involved no ruling on a matter of law strictly so called. Within this field the-trial judge has a very great latitude and he will only be reversed for an abuse of discretion. It has long been recognized that the phrase “abuse of discretion” is not a happy designation, but it has a definite meaning in our procedure. It does mean, however, in a criminal trial such a use of discretion as would result in an injustice to a defendant. On appeal, such injustice, like an error of law, must clearly appear.
The party alleging error should clearly show it. Bear Lake Irrigation Co. v. Garland, 164 U. S. 24; Reynolds v. United States, 98 U. S. 145; Spies v. Illinois, 123 U. S. 179; 16 R. C. L. 289, Notes 4 and 5; People v. Maughs, 8 Cal. App. 112; People v. Ruef, 114. Pac. 61; 4 Corpus Juris, 733, 798, 811.
“In Reynolds v. United States, 98 U.S. 145, 25 L. ed. 244, where the Supreme Court of the United States declined to disturb the *645ruling of the trial court in overruling a challenge to jurors, it was said: ‘The theory’ of the law is that a juror who has formed an opinion cannot be impartial. Every opinion which he may entertain need not necessarily have that effect. In these days of newspaper enterprise and universal education, every case of public interest is, almost as a matter of necessity, brought to the- attention of all the intelligent people in the vicinity, and scarcely anyone can be found, among those best fitted for jurors, who has not read or heard of it, and who has not some impression or some opinion in respect to its merits. It is clear, therefore, that upon the trial of the issue of fact raised by a challenge for such cause, the court will practically be called upon to determine whether the nature and strength of the opinion formed are such as, in law, necessarily raise the presumption of partiality. The question thus presented is one of mixed law and fact., and to be tried, as far as the facts are concerned, like any other issue- of that character, upon the evidence. The finding of the trial court upon that issue ought not to be set aside by a reviewing court, unless the error is manifest. No less stringent rules should be applied by the reviewing court in such a case than those wlficli govern in the consideration of motions for new trial because' the verdict is against the evidence. It must be made clearly to appear that, upon the evidence, the court ought to have found the juror had formed such an opinion that he could not in law be deemed impartial. The case .must be one in which it is manifest the law left nothing to the “conscience or discretion” of the court.’ Quoted in part in Spies v. Illinois, 123 U.S. 131, 31 L. ed. 80, 8 Sup. Ct. Rep. 21, 22, also in Callot v. United States, 31 C.C.A. 44, 58 U. S. App. 243, 87 Fed. 446; Leigh v. Territory, 10 Ariz. 129, 85 Pac. 948, and in Hardin v. State, 60 Ark. 53, 48 S. W. 904.” Scribner v. State, 35 L.R.A. (N.S.) 1015, which may also be examined on the general subject of opinions gained from newspapers.
An interesting citation of Reynolds v. United States, supra, is to be found in Jarvis v. State, 34 So. Rep. 1031:
“This principle is stated by our own court in this language: ‘The sufficiency of the cause of challenge is determined by the trial court, and the inquiries are- addressed to the conscience of the juror under oath. He is examined, touching his qualifications, in the presence of the judge, who sees his manner of answering the questions, and the probing of his conscience, which is oftentimes more *646'clearly indicative of bis disinterestedness or bias than the mere words used. The reviewing court, therefore, should exercise caution, and the finding of the trial court should not be set aside, unless it affirmatively appears that on the answers of the juror, taken a& a whole, he entertained a fixed opinion which would bias his verdict.’ Long v. State, supra. See, also, 1 Thompson on Trials, par. 118, p. 126, and note 5. Applying these principles, we are constrained to hold that Cook’s incompetency is not shown by the record.”
If the record in this case he examined it will.be seen that the court, in refusing to admit challenges for cause, said as follows:
“When the challenges were being made the defense challenged Manuel Colón for cause on the ground that he had formed an opinion in the case. The Court refused to allow the said challenge since, in answer to questions put by the Court, said juror stated that he had not reached a deeply rooted and irrevocable opinion of the case and that he was prepared to render a just and impartial verdict according to the evidence introduced.”
This statement was typical of all the challenges for cause, as may be seen in the majority opinion. Does this show partiality in the juror? Does this show it was impossible for any of the particular jurors challenged in this case to render an impartial verdict? The answer would seem evident.
The judge below, as the record showed, examined the jurors and adjudged the jurors to be in a proper state of mind to render an impartial verdict. If there was any doubt about the said impartiality it was the duty of the appellant to show to this court that the juror was in fact prejudiced. The intimation of this court, if anything, in the paragraph cited, is' that the burden was on the G-overnment to have brought up the whole record. No such duty exists on the part of the Government. The duty of showing error devolves on the appellant. If there was anything in the rest of the record not transcribed, the appellant should have made it appear what it was the juror said that showed an ineradicable prejudice or something else which would disqualify him. If a showing had been made that the juror was in such a state of mind on *647entering the jury box that there was a presumption of fact against his rendering a fair and impartial verdict, that ought to have caused the judge below to excuse him, but in accepting him the judge was exercising a judicial discretion. Curiously enough, in this case the fiscal of this court offered in regard to one of the jurymen the whole facts in regard to the juror’s examination. This excerpt we had no right to consider, because it was not properly part of the record. This excerpt tended to show that there was even less objection to the juror than might be expected. I rely on this excerpt in no way except to bolster up the presumption that always exists that if the ruling of the judge in exercising a matter of discretion is at all doubtful the burden is on the appellant to show an abuse of discretion. Any silence militates in favor of the action of the judge. To reverse, the record should have excluded the possibility that appeared in the excerpt.
Section 227 of our Code of Criminal Procedure prescribes the causes for which a juror may be challenged on the ground of implied bias, and paragraph 7 of that section provides as follows:
“Sec. 227.— ....
“7. — No person shall be disqualified as a juror by reason of having- formed or expressed an opinion upon the matter or cause to be submitted to such jury, founded upon public rumor, statement in public journals, or common notoriety: Provided, it appear to the court, upon his declaration under oath or otherwise, that he can and will, notwithstanding such an opinion, act impartially and fairly upon the matters to be submitted to him. The challenge ma.y be oral, but must be entered in the minutes of the court.”
This provision seems to have been copied literally from California and a similar provision prevails in a number of States and territories. In Turner v. State, 4 Okla. Crim., 111 Pac. 988, it was held that a similar statute did not in any degree change the essential qualifications which jurors must possess and merely furnished a test by which the qualifica*648tions were to be determined. Wliat I understand this to mean, and I think the authorities will bear me out, is that such a statute does not change the general rule as laid down by the Supreme Court of the United States as to when a juror is to be considered biased and when not. People v. Riggins, 159 Cal. 118, reviews some of the authorities from California as follows:
“In People v. Wells, 100 Cal. 229 (34 Pac. 718), a juror bad an opinion on the merits of the case, and it was founded upon what he had been told by those who seemed to know the facts that had been related to him, but he stated that, notwithstanding that opinion, he could and would act fairly and impartially in the case. The court held that he was incompetent, saying: ‘At common law a juror who entered the box with an opinion as to the guilt or innocence of the accused was ipso fado disqualified from acting in the case, but section 1076 of the Penal Code of this state creates an innovation upon this principle and declares an exception to the common-law rule. But in order that a juror disqualified at common law, by reason of having previously formed an opinion as to the guilt or innocence of the accused, may come within the provisions of the statute it must appear affirmatively to the court from the evidence before it that such opinion is formed from public rumors, or statements of public journals, or common notoriety; and it must further appear to the court by the juror’s declaration under oath that, notwithstanding such opinion, he can and will act fairly and impartially upon the matter to be submitted to him.’ But the court proceeded to declare that where the opinion is founded upon statements from other sources than those above named, ‘that fact of itself is a disqualification under the law, and it is a disqualification even though the juror should declare to the court under oath that, notwithstanding such opinion, he would and could act fairly and impartially upon the matter to be submitted to him.’ In People v. Miller, 125 Cal. 46 (57 Pac. 771), the court says: ‘The juror went into the box with an opinion that the defendant was guilty. Such condition of the juror’s mind was an absolute disqualification at common law. Under the Penal Code of this state a single exception is declared in section 1076. The juror was clearly disqualified unless he came within the provisions of the aforesaid section.’ This was said in view of the further fact that the juror had declared that he could and would act fairly and impartially and obey *649the instructions of the court. In People v. Helm, 152 Cal. 536 (93 Pac. 101), the court in discussing this subject says: ‘If it is not made to appear that the juror’s opinion is based entirely upon one or all of the three sources of information above named; if it is shown that his belief has its origin in any other source than one of the three enumerated, he- is at once as thoroughly disqualified under our code as he would have been at common law.’ ”
Then tlie court goes on to say in the Riggins Case as follows:
“The principle established by these decisions is that the juror’s ability to disregard actual bias, shown to exist in his mind, is wholly immaterial, save in a case which comes within the exception specified in section 1076. The concurrence of both conditions being necessary to the exception, the failure to bring the juror within it is as clear where the opinion constituting the bias or prejudice is not an opinion on the matter or cause to be submitted, as where, although it is upon that matter or cause, it is not based solely upon one or more of the sources of information named in the excepting clause.- If both conditions are not met, the juror is disqualified, and no declaration by the juror that he can lay aside the prejudice and act fairly and impartially, will remove the disqualification. Lombardi v. California St. Ry. Co., 124 Cal. 316 (57 Pac. 66); Naylor v. Metropolitan St. Ry. Co., 66 Kan. 407 (71 Pac. 835); Coughlin v. People, 114 Ill., 165, 176 (33 N.E. 1, 19 L.R.A. 57).”
So that the opinion formed by a juryman which would disqualify him beyond the possibility of cure must be one formed outside of the exceptions enumerated in section 227 of the Code of Criminal Procedure, supra. I maintain, however, that from the general principles in favor of the correctness of the action of the court below, when the challenged jurors were not excused the presumption would be that the kind of opinion that each or any of them had formed was due to newspaper reports, common rumor or the like. Nothing would show this better than the case of People v. Riggins, where the actual bias of the juror was by reason of the knowledge that he had of the trial of the defendant in a former and different case and where the general impression had been in California that he was unjustly acquitted.
*650In the Riggins Case the court said that upon the examination of a juror on his voir dire the question of whether or not he had actual bias was one of fact to be determined by the trial court upon the evidence before it; that when the evidence was conflicting upon that question, as where the juror gave contradictory answers, the decision of the trial court thereon, as in any other case of conflicting evidence, was conclusive upon the appellate courts, citing authorities. Given the silence of the record in this case, it should have been indisputably concluded from the statements of the court that such a question had arisen and been resolved against the challenge. People v. López, 159 Cal. 11, is another case in pari materia. The court said:
“The statements of those called for jury duty in this case seem quite typical of those given during the selection of a jury in any case about which there has been extensive comment in the daily journals. Almost every person called into the jury box had an opinion of defendant’s guilt, based upon what he had read, and some of them stated that such opinion would require evidence for its removal. When, however, they were put to the test of their ability to try the case upon the evidence produced at the trial and uninfluenced by other considerations, each answered that he could and would, if chosen, act fairly and impartially. It was the function of the trial court to determine the true state of mind of each member of the panel who was questioned touching his qualifications to serve as a juror. Frequently there is conflict between different portions of the testimony given during an examination on voir dire, due not always to the lack of candor on the part of the person examined but to his misunderstanding of the questions asked and of the duties of a juror, until such duties are explained by the court. When such conflict occurs the trial court must decide, if possible, which of the answers most truly reveals the state of the talesman’s mind. In other words, the questions generally presented are those of fact and not of law. People v. Ryan, 152 Cal. 364, (92 Pac. 856); People v. Ochoa, 142 Cal. 274, (75 Pac. 847); People v. Flannelly, 128 Cal. 86, (60 Pac. 670); People v. Fredericks, 106 Cal. 559, (39 Pac. 944).”
The whole court in this case, on the assurance of counsel *651at the hearing, accepted that the defendants’ peremptory-challenges were exhausted. Unquestionably, this fact should appear from the record. I am making no particular point on this failure, except to show why I am discussing the challenges for cause to such an extent, inasmuch as, if the challenges had not been exhausted, there would be no ground of error.
The transcribed portions of the examinations of the jurors did not show that if the said jurors had an opinion amounting to prejudice, whether the said opinion was in favor or against the defendant. This particular point I mention more because this court is apparently indicating that when a juror says he has formed an opinion he may be challenged by the defendant. The rule is that the juror must be biased against the person challenging him. So that the examination of the juror as described showed no bias against the defendant, but merely that he had formed an opinion in the case. Hence it was imperative that the record on appeal should have been more specific.
California holds in the Riggins Case, sufra, that it is not enough to challenge a juror for cause, but the nature of the challenge must be specified. Likewise People v. Cochran, 61 Cal. 549. Nothing of that kind was apparently done in this case.
My object in singling out these defects in the record is because I think they are a partial revelation of the real truth of the case. In other words, all these defects in the record point almost inevitably to the fact that counsel had no real objections to the jurors as presented and were only doing their duty as they conceived it to the defendants by presenting' objections. If any of these jurymen had been, in point of fact, actually biased, the distinguished counsel for the defendants would have found a way to make it appear in the record.
Another thing runs through nearly all the cases that discuss the formation of a jury, namely, that a showing should *652ordinarily be made that the jury, as finally formed, was, in fact, prejudiced or biased; that some juryman sat in the box with a prejudice against the defendant. "We have no knowledge or showing that any one of the challenged jurymen actually formed a part of the jury that tried Clemente or Arrocho.
The principal ground for reversal in this case, however, was that the defendant was hurried to his trial; that his counsel did not have due time to prepare his defence. It seems to me that no one will question that after issue joined, no time having been fixed by a statute, the moment for fixing the trial falls within the sound discretion of the trial court.
The statute in Porto Rico, however, leaves no doubt on the question. Section 182 of the Code of Criminal Procedure provides that “After his plea the defendant is entitled to at least five days to prepare for trial.”
Any time granted by the trial court in excess of five days, therefore, is purely a matter of discretion, and abuse of this discretion should be clearly shown. Counsel for defendants in both the Clemente and Arrocho cases gave no special reasons for extending the time beyond the fact that there were numerous witnesses, that the time which counsel had been able to give was short and that their investigations had met with hostility. At no time, other than by such general assertion, did the defendants attempt to show that the nature of the defence was of such a character that more time was needed.
The court cites a number of cases from Louisiana. In the principal one it appeared that the court would have been satisfied if the trial had been postponed until the second week of the term. I have not verified whether the terms of court in Louisiana begin on a Monday or a Tuesday, but the. plain inference from the court’s decision is that if the case had been set for the Monday of the second week the Supreme Court of Louisiana would not have reversed for an abuse of discretion. In other words, from Monday to Monday is seven *653days — exactly wliat took place in this case. Of course, if the term in Louisiana begins on a Tuesday, to postpone until the following Monday would only have been .six days. So that the postponement of seven days that took place in this case would apparently have satisfied the Supreme Court of Louisiana. This court also justified its action by relying on what the Supreme Court of California said rather than what it did. The Supreme Court of California, while chiding the haste in that case, refused to reverse on the ground that a case was tried within four days. In other words, in spite of what it said it would appear that the Supreme Court of California was consciously or unconsciously following the rule, namely, that before the action of a trial court should be reversed the appellate court should be convinced that there was an abuse of discretion and that the record should show this fact.
After the rendition of the verdict the defendants moved for a new trial, and in this motion for a new trial, although one of the grounds for setting aside the verdict was that the defendants had not had ample time to prepare their defence, yet here again counsel failed to show any particular reasons why seven days were not enough to try the case. By that time, after all the witnesses had been heard, counsel should have been sufficiently advised of the nature of the defence to specify to the court some of the reasons why counsel had not had time before. One of the grounds assigned was that counsel, in view of their other occupations, did not have time. When counsel is assigned to defend a man on trial for his life he will generally give up almost everything else he has to do in order to defend his client and this is what it may be said the law would expect him to do. It is ordinarily what young counsel assigned to the case will do, and if older counsel do not need to give so much time, it is because their greater experience will enable them to arrive at conclusions more rapidly. Surely, the fact that distinguished counsel in this case were assigned to defend is no reason for giving *654them more time than would have been given to younger counsel. They should need less time, if anything.
The foregoing considerations might lead one to wonder whether the dissenting judge is not insisting upon a technical interpretation of the law. An intelligent layman might perhaps wonder why these rules of law should play a role if the defendants did not in point of fact have time to prepare their defence. In what manner, then, is an appellate court to judge whether there has been undue haste in the trial of a case? We have no right to say that there has befen such undue haste because the attorney for an appellant says so. As against such an assertion we have the unbiased opinion of the judge who sat in the case and who decided, after due consideration, that there was no reason to postpone the trial. 1 say “unbiased” because there is not the slightest suggestion in the record or in the briefs that the judge who tried the case was biased, even if one of the strongest presumptions of the law did not exist in his favor. The district judge who presides over a trial is in reality the person who in organized society has the most responsible position. ITis discretion is being invoked at almost every moment. The law presumes strongly, as I have indicated, that his rulings and judgment are right until the contrary fact is shown. Therefore, no amount of assurance or protest will aid an appellant unless the facts sustain him.
When a lawyer objects that a rule of law is technical he probably means that the rule is proper in most cases but is actually or seemingly working injustice in the particular case. Stripped of all the terminology of the law, of the ordinary habiliments of the law, the plain proposition to me is that in order to reverse the judgment the court ought to have been convinced that Arrpcho and Clemente, in point of fact, did not have sufficient time to prepare their defence. That it might be better, as a rule, to give defendants a little more time should not affect the result. Why, indeed, except to escape a possible criticism, should a trial judge, postpone a *655case longer tlian is necessary to prepare a defence? When the court on March 11, 1924, set the case for the 18th, if by the 16th, for example, the counsel for defendants had come into court and even without making a full exposé had assured the court that they were investigating a certain phase of the question or were investigating the sanity of the defendant or the character or the veracity of some of the witnesses who testified before the grand jury, I personally have no doubt that the trial judge or almost any trial judge, especially if he had appointed counsel, would have granted further time.
When a court lays down a practice to be followed, a practice in this case superimposed and not required by the statute, one may say that ordinarily it is generally a practice to be followed in important cases. Nevertheless, there may be exceptions, and, as is generally shown, the time to be granted in excess of five days is within the sound discretion of the trial court. A case might arise where a defendant charged with crime might sedulously seek a vindication and want an immediate trial and the court could of course, in conformity with the statute, give him a trial in five days from the plea if convinced that the prosecution could be ready in that time. Similarly, where the Government, in the interests of public justice, insists on a speedy trial the only question is whether the defendant can get ready in the time named, in this case seven days. To say that generally more time should be granted on account of the general practice is, it seems to me, to insist on a technicality, namely, that usually more time is granted. There is no reason to grant more time if the defendant can get ready in seven days. There is no rule of law that more than seven days should be granted. The statute says “five days,” and in California the time is now two days. So that any time outside of that period is purely within the discretion of the court. An improper use of that discretion must then happen. I say “happen” advisedly. While the rule is that an abuse of discretion must appear, I may say that, given the nature of the crime and of the *656proof as actually submitted, I see nothing in the nature of the case or in such evidence that could not have been investigated within seven days and I am convinced that such investigation could have taken place without consuming the whole time of counsel. So that to insist on more time here is not only to insist upon a technicality as I have defined it, but to deduce from the usual practice a technicality not fixed by law.
In the Clemente ease there was also an objection and exception to the presentation of a witness at the trial who was not included in the grand jury list. Here again the court might have saved all question by giving the defendants, if necessary, a few hours to meet the testimony of this witness, but this matter also falls within the rule attempted to be shown in this opinion, namely, that abuse of discretion must be shown, and it was not shown in this case.
Not having been- convinced of error, I feel bound to dissent.